        AO 91 (Rev. 08/09) Criminal Complaint


                                             UNITED STATES DISTRICT COURT
                                                                          for the
                                                                    District ofAlaska

                          United States ofAmerica                            )
                                     V.                                      )
                                                                             )      Case No. 3:21-mj-00142-MMS
                         MICHAEL G. WHITMORE                                 )
                                                                             )
                                                                             )


                                                             CRIMINAL COMPLAINT

                  I, the complainant in this case, state that the following is true to the best ofmy knowledge and belief.
        On or about the date(s) of March 4 2021 and March 10 2021 in the county of _                       _      _______ in the
                               District of             Alaska           , the defendant(s) violated:

                  Code Section                                                       Offense Description
        18 U.S.C. § 2252A(a)( 2)                        Distribution of Child Pornography

        18 U.S.C. § 2252A(a)(5)(B))                     Possession of Child Pornography




                 This criminal complaint is based on these facts:

        See attached affidavit of FBI Special Agent Jolene Goeden, incorporated by reference herein.



                  � Continued on the attached sheet.


 Date and time                                                                             --======L,c�_.....,
 electronically issued:                                                                                Complainant ·s signature


                                                                                                        Printed name and title

Sworn toSworn
         telephonically
              to before me and signedinelectronically.
                           and signed   my presence.


        Date:     March 11, 2021
                                                                                                          Judge ·s signature

        City and state:                         Anchora e, Alaska                       MATTHEW M. SCOBLE, U.S. Ma
                                                                                                        Printed name and title




                          Case 3:21-mj-00142-MMS Document 1 Filed 03/11/21 Page 1 of 1
